The Attorney               General            of Texas
                                                          December 29.      1983
     JIM MATTOX
     Attorney General


     Supremacouli EUlldlng          Mr. Winnie    P. Gibson                              Opinion   No. m-103
     P. 0. BOX 12545                Somervell    County Auditor
     AU~wt. TX. 79711. 2545         P. 0. Box    612                                     Re:    Use of county funds for
     512l475.2501
                                    Glen Rose.    Texas    76043                         operation   of  senior  service
     Telex 9101874.13S7
     Telecopier 51214750255                                                              center

                                    Dear Ms. Gibson:
     714 Jackeon, Suite 700
     Dallas, TX. 75202.4505
     2W742.5944
                                          You have requested       our opinion      on the following      question:

                                                 Whether or not Somervell   County may legally  pay
     4S24 Alberta Ave., Suite 150                county monies to the Somervell County Comittee  on
     El Paso, TX. 7-2793                         Aging for their  operation  of the Senior Service
     915l533.3454
                                                 Center.
-
     ,901 TWPII. Suite 700          You have not stated      the purpose    or nature of the Senior   Service
     HOUSTON,TX. 77002.3111         Center, but for purposes of this opinion we will assume that it offers
     71312235556                    social  and recreational   programs designed for the enjoyment of elderly
                                    people.
     5w eroaeway. Sultr 312
     Lubbock, TX. 79401-5479                It   is well    established       that counties  in Texas   may pursue
     SOW747.5239                    activities      and expend county      funds only when authorized by the state
                                    constitution       or statutes.        Article  1015c-1. section  3. V.T.C.S.,
                                    provides     that a county
     4309 N. Tenth. Suite B
     MeAllen. TX. 79501-1595
     5121552.4547                                =Y      establish.         provide,      acquire.     meintain,
                                                 construct,         equip,       operate,       and    supervise
                                                 recreational        facilities       and    programs,     either
     200 Main Plaza. Sub 4w
                                                 singly    or jointly       In cooperation     with one (1) or
     San Antonio. TX. 79205.2797
     51212254191                                 more other governmental          units.

                                    Article  6081t. section   2, V.T.C.S., permits             sny political      subdivision
      An Equal Opportunity/         to enter into a joint   agreement with another             political    entity    to
      Allirmatlve Action Employer


                                                 establish,       provide.       maintain,      construct,       and
                                                 operate    jointly      with    another     governmental       unit
                                                 located     in     the     ssme    or     adjacent     counties,
                                                 playgrounds,      recreation     centers,     athletic    fields,
,-                                               swimming pools,        and other park and recrestional
                                                 facilities      located      on property        now owned or




                                                                       p. 433
Ms. Winnie 1. Gibson         - Page 2   (JK-103)




              subsequently        acquired    by    either     of     the
              governmental     units.

See Attorney     General Opinion. M-60 (1979) (county may contribute               to
zoo);    R-1170 (1978) (county may coutract          vith    city for the operation
of museum, park or recreational          facility);       E-413 (1974) (county may
participate     jointly    with school district        for the construction     of a
swimming pool).         It wss pursuant   to article       1015c-1 that this office
concluded    in Attorney General Opinion E-127 (1973) that a county could
contract    with a non-profit     corporation     to use federal     revenue sharing
money for the operation         of a recreational       facilfty   designed  for the
elderly.     We said that

              the county may, itself,      construct and maintain   a
              recreational    facility  for the use of the public
              and primarily      for the use of the aged,      under
              reasonable   regulations.

      A county may contract          with a private   entity    for the performance
of these   services,      so long as contractual       and other controls        insure
that an authorized         public    purpose of the county will          be achieved.
Attorney  General Opinion C-334 (1964) (hospital              district     contracting
with private     hospitals     for indigent    care).     As long as the facility
about vhich you inquire           is open to the public,      i.e.,    ao long as no
member of the public is precluded from its use notwithstanding                  that It
may be primarily      designed to assist     the elderly,    we believe     the county
might contract     with it.

       If the senior   service    facility  is designed   to provide medical        or
health    care, we believe     that the county would have the authority             to
contract    with it pursuant     to article   441gf, which provides  in part        as
follows:

                  The Conmissioners    Court of any County shall
              have the authority    to appropriate and expend money
              from the general revenues of its County for and in
              behalf  of public health and sanitation    within its
              County.

-Cf.   art.   5547-201   (MHMR
                             center).

        Counties also have the responsibility         to “provide    for the support
 of paupers . . . who are unable to support themselves.”                V.T.C.S. art.
 2351.     See also      art.    4430,   V.T.C.S.,   (county    responsibility      for
 hospital    care of indigent       sick).    In Attorney    General Opinion C-246
 (1964) this     office     concluded    that a county could contract          for the
 operation    of a residential      convalescent   home for the indigent        aged as
 permitted    by article     2351.




                                    p. 434
1   -   Hr. Winnie 1. Gibrou - Page 3               (~?4-103)




               However. a county does not have the authority                to provide for the
        general    assistance      of elderly       residents.       Such assistance      may be
        provided     only if the county         is pursuing       its   authority    to provide
        recreational      areas, health care, or support for the county’s               pauperr.
        Any other assistance         to elderly      people by a county would likely            be
        found unconstitutional         under the multiple         provisions     which prohibit
        the giving      away of public      funds or property         In absence of a proper
        public    purpose.      See Tex. Const.       art.   III.   152; art. VIII, $3; art.
        XI. i3.      State v.xy       of Austin.     331 S.W.2d 737 (Tu.        1960); Attorney
        General Opinion m-22           (1979)    (state    may not pay utility        bills   for
        needy aged individuals).

                In Attorney General Opinion R-1244 (1978) this office                           concluded
        that     a county was not authorized                 to provide         daycare    services      for
        children      generally.        Similarly,        It was found in Attorney                 General
        Opinion     H-1189 (1978) that             there     was “no statute           authorizing       the
        commissioners         court   to provide         day care for all             children      in the
        county.”        We believe         that      these     two opinions          would      apply      to
        individuals      on the other end of the age spectrum and would prohibit                            a
        county from providing          a comparable facility             for the elderly,         A county
        may. however, provide recreational                  facilities       for the elderly       so long
        as it is not to the exclusion                  of other county residents.                 Although
        there are many provisions             of state law which confer certain                privileges
        and benefits        upon the elderly,         there is simply no statutory              authority
        for a county to provide services                 generally       to elderly     individuals.        A
        county’s      authority      is     limited       to the        provision      of recreational
        facilities,        health   care,      and support         for the poor.         It is only in
        pursuit     of these statutory           provisions       that Somervell County vould be
        empowered to contract           for the operation            of a “Senior Service Center.”
        Of course,        a county may not gratuitously                    grant public       funds to a
        private     entity     for any purpose.

                                                  SUMMARY

                           Somervell County may contract    for the operatfon
                       of a center for the aged for recreational,      health,
                       or indigent    support   purposes  if contractual    and
                       other controls    insure   that a public  purpose vi11
                       be achieved.




                                                                JIM      HATTOX
                                                                Attorney General of Texas

         TOMGREEN
         First Assistant        Attorney    General




                                              D. 435
nr.   Winnie F. Gibew     - Page 4     (Jn-103)
                                                  .




                                                      ?

DAVID R. RICIURDS
Rxocutive Aesirtant     Attorney     General

Prepered    by David Brouka
Arrietant    Attorney General

APPROVRD:
OPIIION COlM’ITEE

Rick Gilpin.   Chairman
Jon Bible
David Brooks
Colin Carl
Susan Garrisw
Jim Moellinger
Nancy Sutton
Bruce Youngblood




                                p. 436